DETAILED ACTION
This Office Action is in response to Application 16/673,970 filed on November 05, 2019.  
Claims 1 – 11 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
 For the record, the examiner acknowledges that Oath/Declarations submitted on April 27, 2020 have been received.

Information Disclosure Statement
Applicant submitted one information disclosure statements (IDS). The first information disclosure statement (IDS) submitted on November 05, 2019 was filed on the mailing date of the Application
16/673,970.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on December 12, 2019 has been filed in the Application 16/673,970 filed on November 05, 2019.

Drawings
The drawings submitted on November 05, 2019 are accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“storage unit", "acquisition unit", "conversion unit",  and "calculation unit" in claims 1 - 10.


If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, method, with the following limitations: 1) “stores, for each of a formative cell configured as a collection of multiple formative voxels that are a unit of formation . . . specification information enabling a specification of which of multiple materials is used to form each formative voxel included in the formative cell, and physical properties of the formative cell”; 2) “acquires object data expressing a three-dimensional object as a collection of data voxels”; 3) “replaces the data voxels in the 

The first limitation “stores, for each of a formative cell configured as a collection of multiple formative voxels that are a unit of formation . . . specification information enabling a specification of which of multiple materials is used to form each formative voxel included in the formative cell, and physical properties of the formative cell,” as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor (e.g., storage unit and forming device). For example, “stores” in the context of the claim encompasses the user remembering the specification information of the multiple materials for formative voxels. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Secondly, the second limitation “acquires object data expressing a three-dimensional object as a collection of data voxels,” as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor (e.g., acquisition unit). For example, “acquires” in the context of the claim encompasses the user collecting object data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.


Finally, the fourth limitation “converts the object data into formable data that is a collection of the formative voxels,” as drafted, covers the performance of the limitation in the mind.  For example, “converts” in the context of the claim encompasses the user mentally changing object data into formable data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Accordingly, the claim 1 recites four abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the four abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 



 Accordingly, the additional elements do not integrate the abstract ideas into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract ideas. Therefore, claim 1 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As described above with respect to integration of abstract ideas into a practical application, the additional elements of using a computer processor to perform the processing amounts to no more than mere instructions to apply the exceptions using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

 Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 

Claims 2 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2 – 10 inherit the abstract ideas from claim 1. Claim 10 is representative of claims 2 – 10. Claim 10 includes the additional element “generates formable data” that further detail the inherited abstract ideas of claim 1. Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 10 (as well as claims 2 – 9) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claim 11, it is substantially similar to claims 1-10, respectively, and is rejected in the same manner, and the same reasoning applying. 

Please note: Examiner invites the Applicant to amend claim 1 and 11 to include a limitation where the “formable data” is used, for example, to adjust the operation of the information processing device. Inclusion of such a limitation into claim 1 would integrate the abstract ideas/judicial exceptions into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 11 are rejected under 102(a)(1) as being anticipated by over Zeng (US Pub. 2018/0032060).

Regarding claim 1, Zeng teaches:
an information processing device  (Fig 1, module 100, para [0011] ) comprising: 
a storage unit that stores, for each of a formative cell configured as a collection of multiple formative voxels that are a unit of formation of a forming device, specification information enabling a specification of which of multiple materials is used to form each formative voxel included in the formative cell, and physical properties of the formative cell (Fig 1, modules 106 & 108; paras [0012] – [0014]; see also Fig 2, module 221 and paras  [0053] – [0054] & [0057]); 
an acquisition unit that acquires object data expressing a three-dimensional object as a collection of data voxels (Fig 2, module 224, paras [0025] & [0027]; see also [0045] ); and 
a conversion unit that replaces the data voxels in the object data, or data cells containing multiple data voxels, with the formative cells (Fig 3, module 336; paras  [0053] – [0054] & [0057]; see also paras [0061] – [0062])
 having physical properties that are substantially the same as physical properties of the data voxels or the data cells (Fig 4, module 475, paras [0079] – [0080] & [0106]; see also paras [0087]: nodal representation and [0096] & [0099]), and
 thereby converts the object data into formable data that is a collection of the formative voxels (Fig 4, module 478, para [0106]).

Zeng specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    617
    645
    media_image1.png
    Greyscale

[0012] FIG. 1 illustrates a block diagram of an example of a computing device according to the present
disclosure. The computing device 100 can include a processing resource 102 connected 104 to a
memory resource 106, (e.g., a computer-readable medium (CRM), machine readable medium (MRM),
database, etc.). The memory resource 106 can include a number of computing modules. The example
of FIG. 1 shows a specification module 108, a merge module 109, an assignment module 110, and/or
an evaluation module 111. As used herein, a computing module can include program code (e.g.,
computer executable instructions, hardware, firmware, and/or logic) but includes at least instructions
executable by the processing resource 102 (e.g., in the form of modules, to perform particular actions,
tasks, and functions described in more detail herein in reference to FIGS. 3-7).

[0013] The specification module 108, as used herein and as will be explained in more detail in
connection with FIG. 3, can include instructions that are executed by the processing resource 102 to
create and/or receive a number of shape specifications and/or a number of material specifications.
The shape specifications can describe the shape (e.g., geometry) of the 3-D object. For example, a
single shape specification can describe the 3-D object or each of a plurality of shape specifications
can describe a plurality of portions of the 3-D object.
[0014] A material specification defines a material(s) and/or material property (e.g., elasticity, strength,
and/or color, among other material properties) that form the 3-D object. In a number of examples, the
dimensions of the material specification can be the dimensions of the shape specification or the
dimensions of the material specification can be different than the dimensions of the shape
specification. The material specification can be defined by a plurality of material property values.

    PNG
    media_image2.png
    434
    560
    media_image2.png
    Greyscale

[0025] FIG. 2 illustrates a block diagram of an example of a system to generate slice data from a voxel
representation according to the present disclosure. The system 220 can perform a number of functions
and operations as described in FIG. 3 (e.g., generating data to drive a 3-D printer). The system 220
can include a data store 221 connected to a user defined function system 222. In this example, the
user defined function system 222 can include a number of computing engines. The example of FIG. 2
shows a specification engine 223, a merge engine 224, an assignment engine 225, and an evaluation
engine 226. As used herein, a computing engine can include hardware firmware, logic, and/or
executable instructions, but includes at least hardware (e.g., a processor, transistor logic, application
specific integrated circuit (ASIC), etc.) executing instructions to perform particular actions, tasks and
functions described in more detail herein in reference to FIG. 3.

A merge engine 224 can include hardware and/or a combination of hardware and
programming, but at least hardware, to merge the specifications of the 3-D object to create a voxel
representation of the 3-D object. An assignment engine 225 can include hardware and/or a
combination of hardware and programming, but at least hardware, to divide the 3-D object represented
in the voxel representation into a shell portion and an interior portion of the 3-D object. An assignment
engine 225 can include hardware and/or a combination of hardware and programming, but at least
hardware, to assign a material type to each voxel in the voxel representation.


    PNG
    media_image3.png
    541
    992
    media_image3.png
    Greyscale

[0053] In a number of examples, a tree data structure suitable for mapping a grid of voxels with
materials and/or material properties can be an octree. The octree can store the results of the
voxelization 334 of the shape specification 330 and the material specification 332.

[0054] Each voxel in a grid of voxels can be represented by a node in a tree data structure (e.g.,
octree). Each node can include the data associated with a corresponding voxel. For example, each
node can be defined by encoding shape features, in sub-voxel feature decode module 112 in FIG. 1,
using data types associated with a voxel that allow a shape feature to be decoded (e.g., extracted)
from a given voxel and/or a group of voxels. As a result, the number of shape features can also be

features from a particular node using associated data types can provide the ability to reconstruct
shape features reaching resolution small than the size of voxel.

[0057] The tree data structure can be scaled 338 post-processing to meet the printing resolution of a
particular 3-D printer. As used herein, post-processing refers to processing that occurs after the
construction of the tree data structure 336. That is, the tree data structure can be scaled 338
independently of the construction of the tree data structure 336. Scaling 338 the tree data structure
post-processing provides the ability to reuse a tree data structure to print a 3-D object on a plurality of
3-D printers with different printing resolutions without reconstructing the tree data structure multiple
times.

    PNG
    media_image4.png
    735
    679
    media_image4.png
    Greyscale

[0079] A performance of the 3-D object and/or a part associated with the 3-D object can describe a
performance of engineering properties and/or fabrication properties. 3-D object criteria can be hard
engineering properties that the 3-D object and/or parts associated with the 3-D object meet. For
example, a 3-D object requirement can define a stiffness and/or a translucency associated with the 3-
D object and/or a part of the 3-D object. Other 3-D object criteria can define different attributes of the
3-D object.
[0080] 3-D object objectives can be measurements associated with the performance of engineering
properties of the 3-D object and/or parts of the 3-D object. 3-D object objectives can also be
measurements associated with the performance of fabrication properties of the 3-D object. As used
herein, the performance of engineering properties describe a function of the 3-D object and/or a
property of the 3-D object that impacts the performance of the 3-D object. The performance of a
fabrication property describes a fabrication of the 3-D object and/or a part associated with the 3-D
object. For example, a fabrication property can include a cost associated with the printing of the 3-D
object and/or a part associated with the 3-D object, a time duration associated with the printing of the
3-D object and/or the part associated with the 3-D object, a type of printer desired to print the 3-D
object and/or the part associated with the 3-D object, among other fabrication properties.

[0106] As shown at 478, the data creation of the voxel representation of a 3-D object with assigned
material types can terminate by writing the data structure to a tree structure such as an octree. The
voxel representation can also be stored in memory for later use by tree structure construction 336 in
FIG. 3. The voxel representation can also be provided for scaling at 338 in FIG. 3 and for printing, after
slicing, to a printing device.

	Regarding claim 2, Zeng teaches all the limitations of claim 1. 
	Zeng further teaches comprising: 
a calculation unit that, for each formative cell, calculates the physical properties of the formative cell using a structural analysis model reflecting a state of bonding between multiple formative voxels included in the formative cell and the material of each of the formative voxels (paras [0098] – [0099], [0119] ), wherein 
the storage unit stores, for each formative cell, the physical properties of the formative cell calculated by the calculation unit (para [0106]).



	Regarding claim 3, Zeng teaches all the limitations of claim 2. 
	Zeng further teaches wherein:
 the calculation unit performs analysis using, as the structural analysis model, a model including mixed regions in which the materials of formative voxels adjacent to each other in a same voxel layer of the formative cells mix together (paras [0037] & [0043]) .

Regarding claim 4, Zeng teaches all the limitations of claim 2. 
	Zeng further teaches wherein:
the calculation unit performs analysis using, as the structural analysis model, a model in which boundary conditions indicating an adhesive state according to a combination of the materials of formative voxels adjacent to each other between voxel layers or between voxel rows in the formative cells are set (para [0098] – [0099], & [0047]).

Regarding claim 5, Zeng teaches all the limitations of claim 2. 
	Zeng further teaches wherein:
the calculation unit performs analysis using, as the structural analysis model, a model reflecting, for each formative voxel in the formative cells, a distribution of an extent of cure according to a combination of the material of the formative voxel and a depth in a radiation direction of curing energy (paras [0119] & [0018]).

Regarding claim 6, Zeng teaches all the limitations of claim 2. 
	Zeng further teaches wherein:
the calculation unit calculates the physical properties of the formative cells by performing a homogenization analysis using the structural analysis model of the formative cells (para [0055]).

Regarding claim 7, Zeng teaches all the limitations of claim 2. 
	Zeng further teaches wherein:
the formative cells include level 1 formative cells configured from a first predetermined number of the formative voxels and level k formative cells configured from a kth (where k is an integer equal to or greater than 2) predetermined number of level (k-1) formative cells, and the calculation unit calculates physical properties of the level k formative cells by performing analysis using a structural analysis model reflecting a state of bonding between the kth predetermined number of level (k-1) formative cells included in the level k formative cells and physical properties of each of the level (k-1) formative cells (para [0051], [0064], [0096] & [0099]).

Regarding claim 8, Zeng teaches all the limitations of claim 7. 
	Zeng further teaches wherein:
in a case in which formative cells having substantially the same physical properties as the data voxels do not exist among level n (where n is an integer equal to or greater than 1) formative cells of substantially the same size as the data voxels, the conversion unit searches the storage unit for level (n+1) formative cells having physical properties that are substantially the same as physical properties of data cells of substantially the same size as the level (n+1) formative cells, and replaces the data cells with the level (n+1) formative cells found by the search (para [0051], [0064], [0096] & [0099]).

Regarding claim 9, Zeng teaches all the limitations of claim 8. 
	Zeng further teaches wherein:
in a case in which the level (n+1) formative cells having the physical properties that are substantially the same as the physical properties of the data cells of substantially the same size as the level (n+1) formative cells are not found, the conversion unit searches the storage unit for level (n+2) formative cells having physical properties that are substantially the same as physical properties of data cells of substantially the same size as the level (n+2) formative cells, and replaces the data cells with the level (n+2) formative cells found by the search (para [0051], [0064], [0096] & [0099]).

Regarding claim 10, Zeng teaches all the limitations of claim 1. 
	Zeng further teaches wherein:
the conversion unit generates the formable data by decomposing each of the formative cells included in a result of the replacement with respect to the object data into the formative voxels included in the formative cells (para [0054]).

Regarding claim 11, Zeng teaches the information processing device. Therefore, Zeng teaches   
the non-transitory computer readable medium.



.






Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Shapiro (US Pub. 2018/0052445): teaches a method for homogenization of geometry features of material properties. 
Tanaka (US Pub. 20180/079138) teaches generates a voxel model representing internal structure of 3d object. 
Badger (US Pat. 10,891,786) teaches creation of voxel data set for a truss structure.    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        01/05/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115